Citation Nr: 1026595	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-13 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From July 25, 2005 to July 28, 2008, PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity.

2.  From July 29, 2008, PTSD was manifested by occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From July 25, 2005 to July 28, 2008 the criteria for a rating 
greater than 50 percent for PTSD have been not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From July 29, 2008 the criteria for a rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.126, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2006, prior to 
the date of the issuance of the appealed November 2006 rating 
decision.

The Board further notes that in August 2006 the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded a VA examination in November 2008 
that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010). 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 C.F.R. § 
3.321 (2009) an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing norm 
in these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  When evaluating the level of disability from 
a mental disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and social 
impairment, due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A Global Assessment of Functioning rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  A global 
assessment of functioning score between 51 and 60 indicates that 
the veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A score 
between 41 and 50 indicates that the veteran has serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature 
based upon the DSM-IV, which includes the global assessment of 
functioning scale.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD with depression is currently rated as 50 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.

Factual Background

In a May 1998 rating decision, the RO granted service connection 
for PTSD and assigned a disability rating of 30 percent.  In June 
2004, the Veteran submitted a claim for an increased rating for 
his PTSD and in September 2004 the RO raised the Veteran' 
disability evaluation to 50 percent.  In November 2006 the 
Veteran again requested a higher disability rating, the Veteran's 
claim was denied in a November 2006 rating decision.  In his VA-9 
substantive appeal form dated in May 2009, the Veteran stated 
that he was entitled to a 70 percent disability rating.

In a VA medical center psychology note dated in July 2006, the 
Veteran's psychologist, Dr. R.T., stated that the Veteran was 
showing all of the cognitive signs of PTSD including 
dissociation, forgetfulness, inability to focus and a rise in 
anger.  Dr. R.T. stated that the Veteran had an incident with a 
co-worker two years prior in which he broke a radio when the co-
worker refused to turn it off.  It was further noted, however, 
that once the Veteran sought treatment for his "frayed nerves" 
he was able to maintain a fragile calm and a low level of PTSD 
symptoms both at work and at home.  It was additionally noted 
that the Veteran might best be advised to apply for medical 
retirement due to his PTSD, pain from physical injuries and work 
difficulties. 

In an undated statement, the Veteran's wife wrote that the 
Veteran hit her the last time he became upset.  In another 
undated statement, the Veteran explained that he experienced 
difficulty concentrating due to worry about work and family.  He 
added that the noise of co-worker's radios, talking and the sense 
that he was being watched interfered with his ability to give all 
of his attention to his duties at work.

During his August 2006 VA examination, the Veteran stated that he 
had been on probation for striking his wife and more recently 
struck her again during an argument.  He reported that he had 
difficulty with sleep, made mistakes at work and felt irritable.  

On mental status examination, the VA examiner noted that the 
Veteran was casually dressed and groomed and that there were no 
unusual mannerisms or tics observed.  Speech was within normal 
limits and affect was normal.  It was noted that there were no 
suicidal or homicidal thoughts and that the Veteran's thought 
process was clear, coherent, goal-directed and logical.  There 
was no evidence of any major concentration or memory disturbance 
was noted.  A global assessment of functioning score of 51-60 was 
provided.  The Veteran's VA examiner stated that given the 
Veteran's responses to his questions, he suspected that the 
Veteran was dependent on alcohol.

A July 29, 2008 psychology note from Dr. R.T. reported that he 
had treated the Veteran for eleven years.  He stated that the 
Veteran was very invested in his work but that his PTSD 
constantly interfered with his intentions.  Dr. R.T. stated that 
the Veteran still reacted as if he were in combat.  He explained 
as an example that, when he had to be ready for a special project 
at work, the Veteran slept in his van in the parking lot.  Dr. 
R.T. compared this behavior to combat vigilance.  

Dr. R.T. further described a later incident in which the Veteran 
became very irritated and threw things at the co-worker when she 
refused to turn her radio off.  It was noted that the Veteran was 
in danger of losing his job as a result of this behavior.  Dr. 
R.T. concluded that the Veteran was in an "exhaustion phase" 
and could no longer control the environment around him.  He 
further stated that the Veteran was a liability to any employer 
and would need to retire before he hurt himself or someone else.  

In July and August 2008 statements by a number of the Veteran's 
co-workers, his neighbor and his wife, it was noted that the 
Veteran was easily irritated especially by noise and was unable 
to control his anger.

During his November 2008 VA examination, the Veteran described 
feeling overwhelmed with stress at work and reported that he was 
bothered greatly by noise.  The Veteran stated that he got along 
with his wife variably and that he had friends but not many close 
friends.  He stated that his concentration was poor and that he 
felt irritated and upset but he denied having suicidal or 
homicidal thoughts.  He stated that he felt like hitting people 
and throwing things and that he became agitated easily at work.  

The examiner described the Veteran as very casually dressed to 
the point of being somewhat unkempt.  It was noted that the 
Veteran was alert, reliable and had difficulty articulating his 
thoughts and feelings.  It was further noted that the Veteran 
demonstrated no signs of suicidal or homicidal thinking.  The 
Veteran's thought process was described as clear and logical.  A 
global assessment of functioning score of 45-55 was provided.  
The examiner stated that there was a risk of the Veteran acting 
out aggressively at the workplace.

Analysis

For the period between July 25, 2005 and July 28, 2008, the Board 
finds that the Veteran's PTSD symptoms most nearly approximate 
those described in the 50 percent rating criteria.  The Board 
acknowledges the assertions by the Veteran, his wife and buddies 
made in support of a higher rating for this period.  The Board 
finds, however, that the symptomology described more closely 
resembles an occupational and social impairment with reduced 
reliability and productivity.  In support of this finding is Dr. 
R.T.'s July 2006 opinion and the opinion of the Veteran's August 
2006 VA examiner.  While symptoms including forgetfulness, 
irritability and trouble concentrating were noted, Dr. R.T. found 
that, as a result of counseling, the Veteran was able to maintain 
a low level of PTSD both at work and at home.  Further, the 
Veteran's VA examiner noted that the Veteran was able to work 
successfully.   Additionally while the Veteran clearly 
experienced social impairment due to his PTSD, such impairment 
did not demonstrate an inability to establish and maintain 
effective relationships similar to that described in the 70 
percent rating criteria.  Finally, the Veteran's VA examiner 
noted that the Veteran had a global assessment of functioning 
score of 51-60 indicating moderate symptoms.  

Accordingly, the Board finds that for the period between July 25, 
2005 and July 28, 2008, the evidence does not support a rating in 
excess of 50 percent.  

From July 29, 2008, onward, however, the Board finds that the 
Veteran's symptoms are most accurately described as causing 
occupational and social impairment with deficiencies in most 
areas, warranting a 70 percent disability rating.  This finding 
is based on a showing in the record of an increase in the 
Veteran's irritability, new symptoms such as neglect of personal 
appearance and medical opinions which state that the Veteran 
should no longer work and could be a danger to himself and 
others.  

The evidence does not show that the occupational and social 
impairment from the Veteran's PTSD more nearly approximates the 
total and social impairment contemplated by a 100 percent rating.  
While the Veteran did report some trouble relating to his wife 
and the evidence has shown that the Veteran had difficulty 
relating to others in a work setting, the evidence has not shown 
gross impairment in thought process, delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting self 
or others or the intermittent inability to perform activities of 
daily living.  Accordingly, the Board concludes that the Veteran 
is entitled to an increased rating of, but no higher than, 70 
percent.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's PTSD is appropriately 
contemplated by the rating schedule. Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.


ORDER

Entitlement to an evaluation in excess of  50 percent for 
posttraumatic stress disorder from July 25, 2005 to July 29, 
2008, is denied.

Entitlement to an evaluation of 70 percent, but not greater, for 
posttraumatic stress disorder from July 29, 2008, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  In this case, the Board notes that the 
RO previously denied the Veteran's claim for individual 
unemployability.  The Board additionally notes, however, that 
after this denial, in Dr. R.T.'s July 2008 treatment note and the 
Veteran's November 2008 VA examination, the Veteran's ability to 
work given his PTSD symptoms was found to be questionable.  It 
was noted that that there was a possibility that he might become 
violent in the workplace and that he should consider retirement.  

As these opinions are approximately two years old, it is unclear 
whether the Veteran is currently working and, if not, whether his 
unemployment is due to his PTSD symptoms.  Thus, the Board finds 
that the record has raised the issue of total disability based on 
individual unemployability and that, accordingly, further 
development is in order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining what information and evidence is 
necessary to substantiate a claim for total 
disability based on individual 
unemployability and provide notification of 
both the type of evidence that VA will seek 
to obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

The RO should furnish the Veteran with an 
Application for Increased Compensation Based 
on Individual Unemployability form 21-8940 in 
order to determine whether the Veteran is 
currently unemployed.  

2.  If, and only if, the Veteran states 
that he is unemployed, the RO should obtain 
the names and addresses of all medical care 
providers who treated the Veteran for his 
PTSD.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

3.  Thereafter, if it is determined that 
he is unemployed, the RO should schedule 
the Veteran for a new VA examination with a 
psychiatrist or psychologist.  The Veteran's 
claims folder, to include any newly obtained 
treatment records, must be provided to the 
examiner for review.  All indicated studies 
must be performed, and all findings should be 
reported in detail.  In accordance with the 
latest Automated Medical Information Exchange 
(AMIE) worksheets for psychiatric disorders, 
the examiner is to provide a detailed review 
of the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of his posttraumatic stress disorder.  

The examining physician must address the 
effect the Veteran's PTSD has on his ability 
to have substantially gainful employment.  
The examiner must state whether it is at 
least as likely as not, i.e., is there a 
50/50 chance that the Veteran's PTSD renders 
him unable to secure and follow substantially 
gainful employment.  A full explanation of 
the rationale for any opinion rendered should 
be provided.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the Veteran does 
not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the issue of entitlement to TDIU 
in light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the claimant 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


